Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
The After-Final amendment filed on May 12, 2022 has been ENTERED.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on May 12, 2022, has obviated all the objections and/or rejections, as set forth in the Final office action mailed on February 15, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 8, and 21, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, an optical system for a reading beam of a data channel from a moving single or multi-layer, 3-dimensional fluorescent information storage medium, comprising: a coupling lens; a single-mode optical fiber distally coupled to a detector; a numerical aperture of the coupling lens, a separation between the coupling lens and the single-mode optical fiber, and a mode diameter of the single-mode optical fiber configured to restrict the field of view (FOV) of the reading beam on an associated image plane to 0.3 to 2 Airy disk diameters in a first direction to substantially eliminate intersymbol crosstalk from reading the moving fluorescent information storage medium.
Additionally, the instant invention (as set forth in independent claim 8) provides for, inter alia, an optical system for a reading beam of a data channel from a moving three-dimensional fluorescent information storage medium comprising: a reading optical detector; and an optical path between an objective lens and the reading optical detector, the optical path comprising a coupling lens and a single-mode optical fiber; and wherein a numerical aperture of the coupling lens, a separation between the coupling lens and the single-mode optical fiber, and a mode diameter of the single-mode optical fiber are configured to create an active area on the reading optical detector  to substantially eliminate intersymbol crosstalk from reading the moving fluorescent information storage medium.
Additionally still, the instant invention (as set forth in independent claim 21) provides for, inter alia, an optical system for detecting a light signal from a moving three-dimensional fluorescent information storage medium, comprising: at least one lens that receives and substantially collimates a light signal and focuses the substantially collimated light signal into a single-mode optical fiber having a core diameter of 1-20 micrometers; and wherein a numerical aperture of the at least one lens, a separation between the at least one lens and the single-mode optical fiber, and a mode diameter of the single-mode optical fiber configured to provide an A value greater than or equal to 0.5 and less than or equal to 10, according to the following equation:

    PNG
    media_image1.png
    55
    188
    media_image1.png
    Greyscale


   where: ao = the pupil of the at least one lens, d = the distance from the at least one lens to the single-mode optical fiber, ro = the fiber core radius and / the wavelength of the light signal, a0/d defines a numerical aperture (NA) of the at least one lens, and DA in the above equation is the Airy disk diameter given by 1.22λ d/ao =1.22 λ /NA to substantially eliminate intersymbol crosstalk from reading the moving fluorescent information storage medium.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such 
an optical system for a reading beam of a data channel from a moving three-dimensional fluorescent information storage medium, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 8, and 21.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 8 and 21.
Moreover, since claims 2-5, 7 and 9-10 and 22-28 depend from and further limit the allowable subject matter of independent claims 1 and 8 and 21, respectively, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688